Title: To Thomas Jefferson from Robert Smith, 8 February 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Feb. 8. 1803
          
          Mr Nicholson’s letter respecting the Marine Corps I have well considered and since I had the pleasure of conversing with you upon the Subject I have had some Communication with Mr Nicholson. The result is the letter herewith sent to you for your Consideration. It is little more than a Statement of facts for the Committee to form their own Opinion. As to the insufficiency of a Captain to be the Commandant of a Corps in which there is more to do than in any regiment whatever all Military men must concur. And therefore I believe that nothing is hazarded in the Opinion I have expressed upon that point. But in my apprehension I should hazard much, were I to express a different Opinion or even a doubt upon such a question.
          Mr Nicholson is desirous of having this Communication soon. 
          With great Respect, I am Sir Your Obedt Serv 
          
            Rt Smith
          
        